Case 5:19-cv-01221-FLA-PVC Document 47 Filed 02/08/21 Page 1 of 1 Page ID #:2983



   1
   2
                                                                    JS-6
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10
  11   BRIAN THOMAS MATHEIS,                    Case No. 5:19-cv-01221-FLA (PVC)
  12                     Petitioner,
                                                             JUDGMENT
  13         v.
  14   MARCUS POLLARD, Acting Warden,
  15                     Respondent.
  16
  17
             Pursuant to the Court’s Order Accepting Findings, Conclusions and
  18
       Recommendations of United States Magistrate Judge,
  19
  20
             IT IS HEREBY ADJUDGED that the above-captioned action is dismissed
  21
       with prejudice.
  22
  23
       Dated: February 8, 2021
  24
  25                                            FERNANDO L. AENLLE-ROCHA
                                                United States District Judge
  26
  27
  28
